United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-1879
                                  ___________

Sharlette Petrik,                      *
                                       *
                   Appellant,          *
                                       *
       v.                              *
                                       *
State of Minnesota; James Morrow;      * Appeal from the United States
Ellen Maas; Marc Al; Dyanna Oian;      * District Court for the District
Anoka County District Court; Anoka-    * of Minnesota.
Metro Regional Treatment Center; City *
of Columbia Heights; Richard Schmidt; *       [UNPUBLISHED]
Steven Vaughn; Michael McGee;          *
Columbia Heights Police Officers, Doe *
1 and Doe 2,                           *
                                       *
                   Appellees.          *
                                  ___________

                            Submitted: December 16, 1999

                                 Filed: December 23, 1999
                                  ___________

Before McMILLIAN and FAGG, Circuit Judges, and BOGUE,* District Judge.
                            ___________

PER CURIAM.



      *
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
       Sharlette Petrik appeals the district court's orders in this civil rights action
dismissing the state parties on Eleventh Amendment grounds, dismissing the court
parties based on judicial immunity, and granting summary judgment in favor of the city
parties sued by Petrik. Having reviewed the record and the parties' briefs, we conclude
Petrik is not entitled to relief. We agree with the district court's analysis that a
Minnesota statute which provides that persons perceived publicly to be intoxicated may
be delivered to a detoxification facility (instead of jail) is constitutional. We also agree
with the district court that the statute was correctly applied to Petrik based on
undisputed evidence she was publicly intoxicated, and the police officers had ample
reason to believe she was a danger to herself because of her intoxicated condition. We
thus conclude the district court correctly granted dismissals and summary judgment,
and we affirm for the reasons stated in the district court's orders without further
discussion. We also conclude the district court correctly dismissed Petrik's state law
claims. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-